Citation Nr: 0535180	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  05-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether or not sufficient new and material evidence has been 
presented to reopen a claim for service connection for right 
wrist neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel







INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1953 until December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the claim of entitlement to 
service connection for right wrist neuropathy because the 
evidence submitted was not new and material evidence.


FINDINGS OF FACT

1.  A September 1961 Board decision denied a claim of 
entitlement to service connection for right wrist neuropathy 
on the basis that the right wrist neuropathy disability pre-
existed service and was not aggravated therein.  The Board 
also found that an infectious process of the right wrist in 
service was acute and transitory, and therefore, resolved 
without residuals.

2.  A January 1996 Board decision declined to reopen the 
claim of entitlement to service connection for right wrist 
neuropathy on the basis that new and material evidence had 
not been submitted establishing that the pre-existing right 
wrist disability underwent a permanent increase in severity 
during service.

3.  Evidence received since the Board's January 1996 decision 
is cumulative and duplicative of evidence previously 
submitted and is not material as it does not include 
competent evidence suggesting that the veteran's pre-existing 
right wrist neuropathy underwent a permanent increase in 
severity during service.




CONCLUSIONS OF LAW

1.  The Board's January 1996 decision, that declined to 
reopen a claim of entitlement to service connection for right 
wrist neuropathy, is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  The evidence received since the Board's January 1996 
decision is not new and material; the veteran's claim for 
service connection for right wrist neuropathy is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1955, the RO denied the veteran's original claim 
for service connection for right wrist neuropathy.  The RO 
confirmed this decision in two rating actions dated August 
1960 and October 1960.  The Board, thereafter, denied the 
veteran's claim for service connection in a September 1961 
decision, and in a January 1996 decision, the Board declined 
to reopen the claim.  Under governing law and regulations, 
the January 1996 decision of the Board is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The claim may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 2002); 38 C.F.R §§ 3.156, 20.302 (2005); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence, the claim 
shall be reopened, and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

The veteran filed his claim to reopen on December 9, 2003.  
The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2005); see also 66 
Fed. Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
record evidence at the time of the last, final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Id.  Evidence is 
presumed credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for a disability resulting 
from a personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Where a pre-service disability increases 
in severity during active service, a presumption arises that 
the disability was aggravated during service.  38 C.F.R. 
§ 3.306(a) (2005).  Clear and unmistakable evidence is 
required to rebut this presumption.  38 C.F.R. § 3.306(b) 
(2005).  However, where a disability merely undergoes a 
temporary worsening of symptoms and not a permanent increase 
in the actual disability, the aggravation may not be 
conceded.  Id.; see also Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991) (Temporary or intermittent flare-ups during 
service of a pre-existing disease or disability is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled in service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. § 1111 (West 2002).  VA regulations 
expressly provide that the term "noted" denotes "only such 
conditions as are recorded in examination reports" and that 
history of pre-service conditions does not constitute a 
"notation" for purposes of 38 C.F.R. § 3.304(b).  See Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994).  The presumption of 
soundness attaches where lay report of pre-service conditions 
are not detected upon induction examination.  38 C.F.R. 
§ 3.304(b)(1) (2005).
Evidence before the Board in January 1996 included the 
veteran's pre-induction physical, dated April 24, 1953, that 
noted the following: "Laceration right wrist, 1951, with 
slight resultant loss of flexion motion of fingers.  Not 
Considered Disqualifying."  He was further noted to have a 1/4 
x 31/2 linear scar (LS) on the right lower anterior arm.  In 
pertinent part, he was hospitalized in August 1953 with 
complaint of pain and tenderness of the right wrist with 
redness and swelling in the area of the old scar noted one 
week previously.  At that time, he reported a pre-service 
laceration injury of the flexor surface of the distal forearm 
involving nerves, arteries, and tendons.  Since that 
treatment, he had paresthesias of the 1st, 2nd, and 3rd fingers 
with marked weakness of the finer movements of the hand and 
particular weakness of grip.  His examination demonstrated 
multiple abscesses in the area of the oblique scar, the 
surrounding tissues being red, edematous and tender that 
resolved with a prescription of penicillin and hot soaks.  He 
was given diagnoses of right wrist abscess without 
lymphangitis and median nerve neuropathy of the right wrist 
second old injury which existed prior to service EPTE.  An 
August 1954 medical board found that the veteran had a 
neuroma of the right hand secondary to deep lacerations.  In 
September 1954, the Chief of Surgical Service indicated that 
the median nerve injury was not a Line of Duty (LOD) injury 
and that the injury existed prior to service.  

Thereafter, the military ordered the veteran hospitalized at 
the VA Mountain Home in Tennessee from October 1954 until 
December 1954 for treatment and to await the final 
disposition of his active duty status.  A neurosurgical 
consultation showed some evidence of median neuropathy with 
the primary point of pain in the original wound area with 
some tingling throughout the nerve distribution.  He was 
provided a diagnosis of traumatic neuropathy of the right 
median nerve.

Post-service medical records included clinical records from 
Detroit Memorial Hospital in April 1955 wherein the veteran 
underwent surgery to reestablish continuity of the median 
nerve with a neuroma of the right median nerve discovered.  A 
letter from J.E. Webster, M.D. indicated that neurolysis of 
the median nerve neuromas should make the veteran's hand more 
comfortable, but there remained a partial median nerve 
injury.  

Additional evidence included the veteran's contentions that 
he re-injured his right hand during basic training resulting 
in an overall worsening of his symptoms.  He believed that 
his arm had not properly healed internally prior to his 
entrance into service, and he began to experience symptoms of 
swelling and unbearable pain during basic training.  He 
recalled an instance of worsened symptoms while exposed to 
cold weather in Korea.  He felt that his condition had 
worsened in service or, alternatively, that his condition 
would have healed faster had he not entered active service. 

A statement from E.J. Jennings recalled that, following the 
second injury to the right hand in service, his hand was 
observed with large boils/infections and was bruised.  She 
observed that his hand disability had worsened in service.  

A statement from his spouse argued that his right hand 
disability worsened in service with symptoms such as 
swelling, loss of feeling, and a weaker hand grip.  A 
marriage certificate reflected that the veteran and his 
spouse were married in October 1952.  

A service mate entered a statement recalling the veteran's 
re-injury of his right arm during basic training and his need 
for extensive medical treatment in service.

In December 2003, the veteran re-submitted copies of 
documents that were examined by the Board in reaching the 
January 1996 decision.  These documents included a copy of 
the veteran's marriage certificate, a statement from his 
service mate, a statement from his spouse, and a statement 
from E.J. Jennings.  No additional evidence was submitted by 
the veteran in his application to reopen his claim.

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for right wrist neuropathy 
was the Board's January 1996 decision.  That decision denied 
service connection because the evidence did not show that the 
veteran's right wrist neuropathy, which was shown to exist 
prior to service, had increased in severity or otherwise 
became aggravated as a result of service.

The statements submitted by the veteran in connection with 
his attempt to reopen the claim were considered at the time 
of the Board's January 1996 rating decision.  They are 
photocopies of the statements previously of record and 
previously considered.  As the statements are duplicative, 
they are not new.  As such, the veteran has failed to submit 
new and material evidence sufficient to warrant a reopening 
of his claim.

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated March 22, 2004, as well as the rating decision on 
appeal and the Statement of the Case (SOC), told him what was 
necessary to substantiate his claim.  In fact, the rating 
decision on appeal and the SOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The March 22, 2004 letter satisfied elements (2) and (3) by 
notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
would help him get such things as medical records or records 
from other Federal agencies, but he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  Additionally, the letter told the veteran as 
follows: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The May 2005 SOC 
provided him with the complete text of 38 C.F.R. 
§ 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
obtained all available service medical records that include 
his induction and separation examination as well as multiple 
clinic records.  On appeal, the veteran has not identified 
any private evidence and/or information relevant to his 
claim.  In his VA Form 9 received May 2005, he argued that VA 
had not obtained records covering his 3-4 month 
hospitalization at the Mountain Home VA Hospital in 1954.  
The record, however, includes a discharge summary of his 
hospitalization from October 1954 until December 1954.  In 
February 2004, he was provided a copy of his entire claims 
folder that included his records from the Mountain Home VA 
Hospital in 1954.  Thus, the RO has obtained all relevant 
evidence and/or information identified by the appellant as 
relevant to his claim on appeal.  VA has no duty to provide a 
medical examination or to obtain a medical opinion on these 
issues absent a reopening of his claim.  38 C.F.R. § 
3.159(c)(2) (2005).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

Based on the failure to submit new and material evidence, the 
veteran's request to reopen his claim for service connection 
for right wrist neuropathy is denied. 





____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


